Citation Nr: 1041384	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU), to include the issue of whether the 
termination of TDIU benefits effective June 1, 2006 was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The 
RO in Seattle, Washington currently holds jurisdiction over the 
case.

In June 2009, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., to 
accommodate the Veteran's request for a Travel Board hearing.  A 
hearing was scheduled for June 10, 2010, but the Veteran 
cancelled her hearing request on May 26, 2010.  The Board, 
therefore, will proceed with appellate review.


FINDINGS OF FACT

1.  The Veteran was in receipt of an award of TDIU benefits from 
September 29, 2001 to June 1, 2006.

2.  The RO's March 2006 decision, which reduced the Veteran's 
TDIU award effective June 1, 2006, does not reflect consideration 
of the provisions of 38 C.F.R. § 3.343(c) prior to the reduction 
action.


CONCLUSION OF LAW

The RO's March 2006 decision, which reduced the Veteran's TDIU 
award effective June 1, 2006, is void ab initio.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343 (2010); Brown 
(Kevin) v. Brown, 5 Vet. App. 413, 418 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had been in receipt of an award of TDIU benefits 
effective September 29, 2001.  The RO terminated these benefits 
effective June 1, 2006.  The Veteran seeks restoration of her 
TDIU benefits arguing that her service-connected disabilities 
render her unemployable, and that her disabilities have not 
undergone improvement since the initial TDIU award.

The facts of this case may be briefly summarized:  The Veteran is 
service-connected for right sural nerve compression syndrome with 
total loss of dorsal flexion, rated as 30 percent disabling 
effective May 28, 1999; lumbosacral strain with degenerative disc 
joint changes, rated as 20 percent disabling effective January 
10, 1996; left knee strain, rated as 10 percent disabling 
effective September 1, 1993; right knee strain, rated as 10 
percent disabling effective June 1, 1997; status post right ankle 
cuboid fracture with exostosis removal, rated as 10 percent 
disabling effective August 1, 1999; tonsillectomy, rated as 
noncompensable effective September 1, 1993; and pilonidal sinus 
repair, rated as noncompensable effective September 1, 1993.

In February 2002, the Veteran submitted an application for TDIU 
benefits reflecting that she had been unemployed since September 
28, 2001.  The Veteran reported that a 45-minute work commute 
aggravated neck and back pain, and that she had difficulty using 
the stairs to reach her second floor office.  At that time, the 
Veteran attached a "Notification of Personnel Action" 
reflecting that the Veteran had resigned from federal employment 
earning a basic pay of $34,362.  

This form noted the reason for resignation as "[t]o spend more 
time with family."

Notably, the Veteran has attained an educational level of a 
graduate degree and has occupational experience as an accounting 
technician, and an accounting and finance officer. 

TDIU may be assigned where the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment 
history, educational attainment and vocational experience, but 
marginal employment is not to be considered substantially gainful 
employment.  Id.  Unemployability associated with advancing age 
or intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to 
secure and follow "substantially gainful employment."  
38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Id.  Marginal 
employment may be held to exist, on a facts found basis (includes 
but is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Id.  Consideration shall 
be given in all claims to the nature of the employment and the 
reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"substantially gainful employment" for TDIU purposes is met 
where the annual earned income exceeds the poverty threshold for 
"one person," irrespective of the number of hours or days 
actually worked and without regard to any prior income history.

In a February 2002 decision, the RO awarded the Veteran 
entitlement to TDIU effective September 29, 2001.  The RO 
properly concluded that the Veteran met the criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) as the 
right sural nerve compression and right ankle strain derived from 
the same common etiology.  

However, it is unclear how the RO reached the determination that 
the Veteran's service-connected disabilities precluded her from 
obtaining and maintaining substantially gainful employment.  In 
this respect, there was no medical opinion of record suggesting 
that the Veteran was unemployable due to service-connected 
disability and evidence, as cited above, that indicates the 
Veteran was unemployed to spend more time with her family.

In September 2005, VA's Compensation and Pension (C&P) Service 
requested an administrative review of the RO's February 2002 
decision awarding the Veteran entitlement to TDIU.  VA's C&P 
service noted that there was insufficient medical or other 
evidence showing that the Veteran was unemployable due to 
service-connected disability.  It was further noted that the 
award of TDIU was questionable and likely incorrect.  VA's C&P 
service suggested that the RO schedule a VA examination with an 
opinion from the examiner regarding whether the Veteran is 
disabled solely due to service-connected disabilities, and take 
any necessary corrective actions.

The RO obtained a VA C&P examination report, dated November 2005, 
which included the following opinion: "The patient is not 
unemployable and would do well in a sedentary job.  She appears 
to be quite bright and capable today."  The accompanying 
clinical records included no opinion regarding the Veteran's 
employability.

It is clear that the RO properly complied with the procedural 
actions required by 38 C.F.R. § 3.105(e) prior to terminating the 
TDIU benefits.  However, the RO's rating reduction was not in 
accordance with law and regulations governing the termination of 
TDIU benefits.  

Quite simply, the RO simply never considered the provisions of 
38 C.F.R. § 3.343(c), pertaining to continuance of total 
disability ratings, which state that an award of TDIU benefits 
cannot be terminated unless actual employability is established 
by "clear and convincing evidence."  See generally Herndon v. 
Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002) (noting that the 
provisions of 38 C.F.R. § 3.343(c) require that "[a]ctual 
unemployability to terminate TDIU be established by 'clear and 
convincing evidence.'")

In terminating the award of TDIU, the RO did not cite the 
provisions of 38 C.F.R. § 3.343(c) or use language which shows 
that these provisions were implicitly utilized.  The medical 
opinion obtained, dated November 2005, also did not address this 
matter with the level of certainty required by 38 C.F.R. 
§ 3.343(c).  As such, the Board has no option but to conclude 
that the RO terminated the TDIU benefits under the wrong standard 
of review.

The Court has held that when VA has reduced a veteran's rating 
without observing applicable laws and regulation, such a rating 
is void ab initio and should be set aside as "not in accordance 
with the law."  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Horowitz v. Brown, 5 Vet. App. 217 (1993); Brown (Kevin) 
v. Brown, 5 Vet. App. 413, 418 (1993); 38 U.S.C.A. 
§ 7261(a)(3)(A).

In this case, it appears that the RO awarded TDIU benefits in 
error.  However, once those benefits were awarded, the Veteran 
was afforded legal protections.  The RO has power to revise or 
reverse the initial decision based upon clear error, see 
38 C.F.R. § 3.343(a), or by finding that the Veteran is actually 
employable by clear and convincing evidence.  38 C.F.R. 
§ 3.343(c).  The RO has not utilized any of these accepted 
reduction standards.  Accordingly, the RO's March 2006 reduction 
of the Veteran's TDIU benefits effective June 1, 2006 is void ab 
initio.  The appeal, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board 
is granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

ORDER

The reduction in the award of TDIU effective June 1, 2006 was 
improper; restoration of the TDIU rating is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


